UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One)x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2015 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.000-52020 YUS INTERNATIONAL GROUP LIMITED (Exact name of small business issuer as specified in its charter) Nevada 90-0201309 (State or other jurisdiction ofincorporation or organization) (IRS EmployerIdentification No.) Room A, Block B, 21/F Billion Centre, 1 Wang Kwong Road Kowloon Bay, Kowloon, Hong Kong n/a (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 852-36986699 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Non-accelerated filer ¨ Accelerated filer ¨ Smaller reporting company x (do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No ¨ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of August 12, 2015, the issuer’s classes of common stock are as follows: Class of Securities Shares Outstanding Common Stock, $0.1 par value 6,819,120 shares TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 3 Unaudited Condensed Balance Sheets, June 30, 2015 and December 31, 2014 3 Unaudited Condensed Statements of Operations and Comprehensive Income for thethree months ended June 30, 2015 and 2014 4 Unaudited Condensed Statements of Cash Flows for the six months ended June 30, 2015 and 2014 5 Notes to the Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 10 Item 4. Controls and Procedures. 11 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 12 Item 1A. Risk Factors. 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 12 Item 3. Defaults Upon Senior Securities. 12 Item 4. Mine Safety Disclosures. 12 Item 5. Other Information. 12 Item 6. Exhibits. 13 SIGNATURES 14 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS YUS INTERNATIONAL GROUP LIMITED CONDENSED BALANCE SHEETS June 30,2015 December 312014 (Unaudited) (Audited) Assets Current assets Cash and cash equivalents $ - $ - Total current assets - - Total assets $ - $ - Liabilities and stockholders’ equity Liabilities Current liabilities Accrued expenses $ 7,600 $ 11,000 Advance from a shareholder 39,450 26,050 Total current liabilities 47,050 37,050 Total liabilities $ 47,050 $ 37,050 Stockholders’ equity Common stock, Par value $0.1, 225,000,000 shares authorized; $0.1 par value; 6,819,120 shares issued and outstanding as of June 30, 2015 and December 31, 2014 681,912 681,912 Additional paid in capital 420,021 420,021 Accumulated deficit (1,148,983 ) (1,138,983 ) Total stockholders’ deficits (47,050 ) (37,050 ) Total liabilities and stockholders’ equity $ - $ - See accompanying notes to the condensed financial statements. 3 YUS INTERNATIONAL GROUP LIMITED CONDENSEDSTATEMENT S OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) Three months endedJune 30, Six months endedJune 30, 2015 2014 2015 2014 REVENUES $ - $ - $ - $ - COST OF SALES - GROSS PROFIT - OTHER REVENUE - EXPENSES General and administrative 5,000 5,000 10,000 8,450 TOTAL OPERATING EXPENSES 5,000 5,000 10,000 8,450 LOSS BEFORE TAXES (5,000 ) (5,000 ) (10,000 ) (8,450 ) PROVISION FOR INCOME TAXES - LOSS FOR THE PERIOD $ (5,000 ) (5,000 ) (10,000 ) (8,450 ) OTHER COMPREHENSIVE INCOME - TOTAL COMPREHENSIVE LOSS FOR THE PERIOD $ (5,000 ) (5,000 ) (10,000 ) (8,450 ) LOSS PER SHARE, BASIC AND DILUTED $ (0.0007 ) (0.0007 ) $ (0.001 ) (0.001 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING, BASIC AND DILUTED 6,819,120 6,819,120 6,819,120 6,819,120 See accompanying notes to the condensed financial statements. 4 YUS INTERNATIONAL GROUP LIMITED CONDENSED STATEMENT OF CASH FLOWS (UNAUDITED) Six months ended June 30,2015 June 30,2014 Cash flows from operating activities Net loss $ (10,000 ) $ (8,450 ) Adjustments to reconcile net incometo net cash flows used in operating activities for: Changes in operating assets and liabilities: Decrease in accrued expenses and other payables (3,400 ) (1,750 ) Net cash used in operating activities (13,400 ) (10,200 ) Cash flows from financing activities Advances from a shareholder 13,400 10,200 Net cash provided by financing activities 13,400 10,200 Net decrease in cash and cash equivalents - - Cash and cash equivalents at beginning of period - - Cash and cash equivalents at end of period $ - $ - See accompanying notes to the condensed financial statements. 5 YUS INTERNATIONAL GROUP LIMITED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 – ORGANIZATION AND PRINCIPAL ACTIVITIES The Company was incorporated under the laws of the State of Delaware on July 15, 2002 with authorized common stock of 50,000,000 shares at $0.001 par value with the name “North America Marketing Corporation”. On March 29, 2004, the Company changed the domicile to the State of Nevada.On December 30, 2008, the Company entered into and completed an agreement for share exchange to acquire 100% ownership of Asian Trends Broadcasting Inc. (“Asian Trends”) from its shareholders. Asian Trends operates liquid crystal display (“LCD”) flat-panel televisions and LCD billboards that advertise throughout Hong Kong and creates revenue by selling advertising airtime. At the beginning of 2010, the Company was principally engaged in operating LCD flat-panel televisions and LCD billboards that advertise throughout Hong Kong, creating revenue by selling advertising airtime. On August 31, 2010 the Company acquired 100% ownership of Global Mania Empire Management Limited (“GME”) from its shareholders with a consideration of 22,147,810 shares. GME is a Hong Kong company that specializes in project and artist management. On January 21, 2011, the Company sold GME back to the original shareholders by receiving 22,147,810 shares of the Company’s common stock. The Company assigned the LCD flat-panel televisions and LCD billboards advertisement operations to Great China Media Limited (the “Assignee”), and in return the Assignee shall pay 5% of the gross proceeds from the business to the Company. Revenue is recognized in arrears on a quarterly basis and when collectability is reasonably assured. On March 20, 2013, the Board approved the change of the Company’s name to Yus International Group Limited and a one hundred-for-one (100:1) reverse stock split applying to all shares of common stock in the Company. On April 29, 2013, the majority shareholder of the Company entered into a series of stock purchase agreements wherein the majority shareholder of the Company agreed to sell a total of 6,624,789 shares of common stock in the Company to four third party entities. On April 30, 2013, after the receipt of consideration and completion of all conditions precedent, the stock purchase agreements were completed and closed. On May 16, 2013, Zhi Jian Zeng resigned as the Chief Executive Officer and director of the Company and Huang Jian Nan resigned as the Chief Financial Officer and director of the Company. On May 16, 2013, Mr. Ho Kam Hang was appointed as the Chief Executive Officer of the Company and Dr. Chong Cheuk Man Yuki was appointed as the Chief Financial Officer of the Company. On that same date, the company appointed Mr. Yu Cheung Fai Alex, Ms. Chan Fuk Yu, Mr. Yu Lok Man and Mr. Yu Ka Wai as Directors of the Company. On April 9, 2014, Mr. Yu Lok Man resigned as director of the Company and Dr. Chong Cheuk Man Yuki resigned as Chief Financial Officer of the Company. On the same day, Ms. Chen Yongqi Dawn was appointed as Chief Financial Officer of the Company. On July 31, 2014, Ms. Chen Yongqi Dawnresigned as Chief Financial Officer of the Company. On the same day, Ms. Chan Fuk Yu was appointed as Chief Financial Officer of the Company. No business has been generated since January 1, 2013 up to the date of the change of control. Since then, the company became dormant and has remained so until the date of this report. The Company is seeking acquisition candidates. Our current business plan is to seek and identify appropriate business opportunity for development of our new line of business. We intend to seek opportunities demonstrating the potential of long-term growth as opposed to short-term earnings. However, at the present time, we have not identified any business opportunity that we plan to pursue, nor have we reached any agreement or definitive understanding with any person concerning an acquisition or merger. 6 NOTE 2– BASIS OF PRESENTATION The unaudited interim financial statements of the Company and the Company’s subsidiaries for the three months ended June 30, 2015 and 2014 have been prepared pursuant to the rules and regulations of the SEC. Certain information and disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the following disclosures are adequate to make the information presented not misleading. All significant intercompany balances and transactions have been eliminated. The functional currency for the majority of the Company’s operations is the Hong Kong dollar (“HKD”), while the reporting currency is the US Dollar. The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses and the disclosure of contingent assets and liabilities. Actual results could differ from these estimates. In the opinion of the management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position as of June 30, 2015, results of operations for the three months June 30, 2015 and cash flows for the three months ended June 30, 2015 have been made. The results of operations for the three ended June 30, 2015 are not necessarily indicative of the operating results for the full year. NOTE 3 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a) Economic and Political Risk The Company’s major operations are conducted in Hong Kong. Accordingly, the political, economic, and legal environments in Hong Kong, as well as the general state of Hong Kong’s economy may influence the Company’s business, financial condition, and results of operations. The Company’s operations in Hong Kong are subject to special considerations and significant risks not typically associated with companies in North America and Western Europe. These include risks associated with, among others, the political, economic, and legal environment. The Company’s results may be adversely affected by changes in governmental policies with respect to laws and regulations, anti-inflationary measures, and rates and methods of taxation, among other things. (b) Cash and Cash Equivalents The Company considers all highly liquid investments purchased with original maturities of three months or less to be cash equivalents. (c) Fair Value of Financial Instruments The carrying amounts of financial instruments such as cash and accounts payable approximate their fair value because of the short maturities of these instruments. The fair value of receivables from associated companies and payables to associated companies are not practical to estimate based upon the related party nature of the underlying transactions. (d) Earnings Per Share Basic earnings per share is computed by dividing income available to common shareholders by the weighted-average number of common shares outstanding during the period. Diluted earnings per share is computed similar to basic earnings per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. As of the balance sheet dates, there were no dilutive securities outstanding. 7 (e) Foreign Currency Translation The accompanying condensed financial statements are presented in United States dollars. The functional currency of the Company is Hong Kong Dollar (“HK$”). Capital accounts of the financial statements are translated into United States dollars (“US$”) from Hong Kong dollars (“HK$”) at their historical exchange rates when the capital transactions occurred. Assets and liabilities are translated at the exchange rates as of the balance sheet date. Income and expenditures are translated at the average exchange rate during the period. The translation rates are as follows: June 30,2015 December 31,2014 June 30,2014 Period/year end HK$ : US$ exchange rate 0.1282 0.1282 0.1282 Average yearly HK$ : US$ exchange rate 0.1282 0.1282 0.1282 (g) Recent Accounting Pronouncements The Company has adopted all recently issued accounting pronouncements. The adoption ofthese accounting pronouncements including those not yet in effect, is not anticipated to have a material effect on the financial statements of the Company. NOTE 4 – ACCRUED EXPENSES Accrued expenses as of June 30, 2015 represent accrued fees payable to various professional parties and service providers. NOTE 5 – ADVANCE FROM A SHAREHOLDER The advance from a shareholder as of June 30, 2015 is unsecured, interest-free and has no fixed repayment terms. NOTE 6 – GOING CONCERN The accompanying condensed financial statements have been prepared assuming that the Company will continue as a going concern. As of June 30, 2015, the Company has deficits in both shareholders’ equity and working capital of $47,050. As of June 30, 2015 the Company may need additional cash resources to operate during the upcoming 12 months, and the continuation of the Company may be dependent upon the continuing financial support of investors, directors and/or shareholders of the Company. The Company intends to attempt to acquire additional operating capital through private equity offerings to the public and existing investors to fund its business plan. However, there is no assurance that equity or debt offerings will be successful in raising sufficient funds to assure the eventual profitability of the Company. The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts of and classification of liabilities that might be necessary in the event the Company cannot continue in existence. 8 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION Results of Operation – Three Months Ended June 30, 2015 The following table summarizes the result of our operation during the three months ended June 30, 2015 Three months ended June 30, Increase 2015 2014 (decrease) %Change Revenue $ - Gross profit - Other Revenue - General & administrative (5,000 ) (5,000 ) - - Loss from operations (5,000 ) (5,000 ) - - Income tax expenses - Loss for the period $ (5,000 ) (5,000 ) - - General and administrative expenses There was no change in General and administrative expenses between the three months ended June 30, 2015 and the three months ended June 30, 2014. Both periods have incurred $5,000 as general and administrative expenses which were all legal and professional fees. The Company has agreed with the professional parties to fix the costs at the current level so long the Company is still dormant. Net loss Net loss was $5,000 for the three months ended June 30, 2015 which was the same as the three months ended June 30, 2014. Results of Operation – Six Months Ended June 30, 2015 The following table summarizes the result of our operation during the six months ended June 30, 2015: Six months ended June 30, Increase 2015 2014 (decrease) %Change Revenue $ - - - N/A Gross profit - - - N/A Other Revenue - - - N/A General & administrative (10,000 ) (8,450 ) (1,550 ) 18 % Loss from operations (10,000 ) (8,450 ) (1,550 ) 18 % Income tax expenses - - - Loss for the period $ (10,000 ) (8,450 ) (1,550 ) 18 % 9 General and administrative expenses General and administrative expenses increased from $8,450 in the six months ended June 30, 2014 to $10,000 for the same period of 2015, representing an increase of $1,550 or 18%. The increase was mainly attributable toincrease in professional fees. Net loss Net loss was $10,000 for the six months ended June 30, 2015 as compared to net loss of $8,450 for the same period of 2014. The increase of net loss was mainly attributable to the increase of professional fees. Liquidity and Capital Resources from Operations Cash There was no cash balance at June 30, 2015. Cash flow Net cash used in operating activities during the six months ended June 30, 2015 amounted to $13,400, compared to $10,200 net cash used in operating activities in the same period of 2014. Working capital Our net current liabilities increased by $10,000 to $47,050 at June 30, 2015 from $37,050 at December 31, 2014. The increase in net current liabilities was mainly due to an increase in accrued professional expenses. Inflation Inflation does not materially affect our business or the results of our operations. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK There have been no material changes in market risk since the filing of the Company’s Annual Report on Form 10-K for the year ended December 31, 2014. 10 ITEM 4. CONTROLS AND PROCEDURES Evaluation of disclosure controls and procedures Our management, including our Chief Executive Officer and Chief Financial Officer, has concluded that our disclosure controls and procedures are appropriate and effective. They have evaluated these controls and procedures as of the date of this report on Form 10-Q. There were no significant changes in our internal controls or in other factors that could significantly affect these controls subsequent to the date of their evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Our management believes that our disclosure controls and procedures and internal control over financial reporting are designed to provide reasonable assurance of achieving their objectives and are effective at the reasonable assurance level. However, our management does not expect that our disclosure controls and procedures or our internal control over financial reporting will prevent all errors and all fraud. A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, have been detected. These inherent limitations include the realities that judgments in decision making can be faulty, and that breakdowns can occur because of a simple error or mistake. Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people or by management override of the controls. The design of any system of controls also is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions; over time, controls may become inadequate because of changes in conditions, or the degree of compliance with policies or procedures may deteriorate. Because of the inherent limitations in a cost effective control system, misstatements due to error or fraud may occur and not be detected. The Company’s management confirms that there was no change in the Company’s internal control over financial reporting during the quarter ended June 30, 2015 that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. 11 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS There is no pending litigation by or against us. ITEM 1A. RISK FACTORS Not required for smaller reporting companies. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS There have been no unregistered sales of equity securities since last reported on the Company’s Form 10-K or 10-Q filed with the SEC. ITEM 3. DEFAULTS UPON SENIOR SECURITIES None. ITEM 4. MINE SAFETY DISCLOSURE Not applicable. ITEM 5. OTHER INFORMATION None. 12 ITEM 6. EXHIBITS Exhibits Exhibit Number Description 31.1 Certification of Chief Executive Officer filed pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2 Certification of Chief Financial Officer filed pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1 Certification of Chief Executive Officer furnished pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 Certification of ChiefFinancial Officer furnished pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 13 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. YUS INTERNATIONAL GROUP LIMITED Dated: August 14, 2015 By: /s/ Ho Kam Hang Ho Kam Hang Chief Executive Officer Dated: August 14, 2015 By: /s/ Chan Fuk Yu Chan Fuk Yu Chief Financial Officer 14
